Title: From Thomas Jefferson to Horatio Gates, 11 September 1780
From: Jefferson, Thomas
To: Gates, Horatio



Sir
Richmond Sep. 11. 1780.

Your bill for £54,712 in favor of Mallett has been duly honoured. That for £95,288 we shall also discharge. Another bill (which being delivered back to be presented at the end of the ten days, I cannot recollect either the name of the holder or the sum) has been accepted. We are now without one shilling in the treasury or a possibility of having it recruited till the meeting of the Assembly which takes place on the 15th. of the next month. In this condition Mr. Duncan Ochiltree found us when he delivered your letter of the 5th inst., and draught for £100,000 in favor of Colo. Polk. The only thing in our power, after stating to him our situation, was to assure him that it should be paid as soon as we should be enabled to do it by the assembly, which, I flatter myself, will be as soon as they meet. Of this I am to notify him that he may know when to call for paiment. I shall be very glad if you can accomodate to the same circumstance any other draughts you may find it necessary to make on me.
We have sent a Mr. Eaton, Commissary for the state, to collect beeves in our Southern counties and forward them to your army. He has orders to keep up a proper correspondence with your Commissary. I have the honor to be with the greatest esteem & respect Sir Your most obedient & most humble servt.,

Th: Jefferson

